Citation Nr: 0720167	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  00-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran had active duty for training from August 1976 to 
December 1976, and served on active duty from February 1980 
to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

By a decision in January 2005, the Board found new and 
material evidence had been received to reopen the claim for 
service connection for left ear hearing loss, and remanded 
the reopened claim for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
hearing loss in service or at service separation, nor 
clinically significant change in hearing ability.

2.  The veteran has a current diagnosis of moderate to severe 
sensorineural hearing loss in the left ear. 

3.  The evidence of record does not relate the veteran's left 
ear hearing loss to his military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, and sensorineural hearing loss may 
not be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Because the pertinent 
regulations concerning VA's duties to notify and assist were 
not enacted until 2000, notification of these duties prior to 
the initial adjudication of the veteran's claim was 
impossible.  However, letters dated in March 2003, January 
2005 and May 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
opinions as to the issue on appeal were obtained in April 
2005 and August 2006, and the veteran was accorded a VA 
examination in August 2006; he failed to report for two 
previous examinations scheduled in June 2003 and July 2004.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from a disease or injury which was incurred in, or 
aggravated by active service, or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran reported in March 2000 that during service, he 
was exposed without hearing protection to acoustic trauma in 
the form of grenades, small arms fire, and helicopters.  His 
discharge certificate reveals that his primary military 
occupational specialty was that of rifleman.  His service 
medical records do not show clinical evidence of hearing 
loss, as defined by Hensley v. Brown, 5 Vet. App. 155 (1993) 
and 38 C.F.R. § 3.385, during active service, or within one 
year of separation from service.  However, although hearing 
loss is not shown in service or within one year of separation 
from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155 (1993). 

The first postservice diagnosis of hearing loss is noted in a 
November 1998 VA outpatient treatment record.  At that time, 
the veteran was found to have mild dropping to severe high 
frequency sensorineural hearing loss in the left ear, and 
normal hearing in the right ear.  Similarly, the veteran 
reported left ear hearing loss during an August 1999 VA 
outpatient visit.

However, the evidence of record does not show that the 
veteran's left ear hearing loss is related to his military 
service.  The first VA opinion of record, obtained in April 
2005, noted there had been normal auditory thresholds 
measured in service at induction and separation, and that 
there also had been no clinically significant threshold shift 
noted during service.  The VA audiologist reviewed the 
veteran's claims file, and concluded that the veteran's 
hearing loss was not related to his military service.  
However, this conclusion was based solely on the veteran's 
documented hearing acuity throughout service and at service 
separation.  Because it fails to consider the holding in 
Hensley, noted above, it cannot be afforded more than minimal 
probative weight.

Significantly, the August 2006 VA examiner, also having 
reviewed the veteran's claims file, concluded that the 
veteran's left ear hearing loss was not likely the result of 
his exposure to acoustic trauma during military service.  
However, this conclusion was based both on the lack of 
evidence of hearing loss, nor clinically significant change 
in hearing ability, in service, as well as the current 
clinical findings, which the VA examiner noted were 
asymmetric, tending to indicate that the left ear hearing 
loss was not noise-induced.  This opinion, taking into 
account all of the evidence of record, and providing a 
broader rationale, is afforded more probative value.  Because 
this opinion states that the veteran's left ear hearing loss 
is not related to his military service, and no other opinion 
of record contradicts this conclusion, service connection for 
left ear hearing loss is not warranted.

Because the evidence of record does not relate the veteran's 
left ear hearing loss to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


